WELLS, Judge.
Pursuant to his sole assignment of error, defendant contends that the trial court committed reversible error by submitting the charge of first degree burglary to the jury. Defendant was convicted of first degree burglary under N.C. Gen. Stat. § 14-51 which reads, in pertinent part:
§ 14-51. First and second degree burglary.
There shall be two degrees in the crime of burglary as defined at the common law. If the crime be committed in a dwelling house, or in a room used as a sleeping apartment in any building, and any person is in the actual occupation of any part of said dwelling house or sleeping apartment at the time of the commission of such crime, it shall be burglary in the first degree.
Defendant contends that because the travel trailer which defendant broke into is not a permanent structure, the State failed to provide any evidence to show that defendant broke into and entered a “dwelling house” or “a sleeping apartment in any building.” Defendant goes on to assert that N.C. Gen. Stat. § 14-56 was the proper statute to apply to his case. N.C. Gen. Stat. § 14-56 reads, in pertinent part:
*694§ 14-56. Breaking or entering into or breaking out of railroad cars, motor vehicles, trailers, aircraft, boats or other watercraft.
If any person, with intent to commit any felony or larceny therein, breaks or enters any railroad car, motor vehicle, trailer, aircraft, boat, or other watercraft of any kind, containing any goods wares, freight, or other thing of value, . . . that person is guilty of a Class I felony.
Defendant asserts that the travel trailer’s characteristic of mobility and lack of permanence prevents it from constituting a dwelling under N.C. Gen. Stat. § 14-51, North Carolina’s burglary statute. We disagree and find no error.
In support of his contention that the characteristic of mobility should be the determining factor in considering whether the travel trailer in question is a structure under N.C. Gen. Stat. § 14-51, defendant relies on State v. Bost, 55 N.C. App. 612, 286 S.E.2d 632, cert. denied, 305 N.C. 588, 292 S.E.2d 572 (1982). In Bost, defendant was convicted, under N.C. Gen. Stat. § 14-54, of breaking in and entering a construction site trailer. Similarly to the case at bar, defendant Bost contended on appeal that the trailer was not a “building” within the meaning of N.C. Gen. Stat. § 14-54, and that N.C. Gen. Stat. § 14-56 should apply. Focusing on the characteristic of mobility, the Bost court noted that the trailer was placed on blocks and was not being used to haul goods, thus, losing its characteristic of mobility and qualifying as a building under N.C. Gen. Stat. § 14-54.
We do not find the reasoning in Bost to be determinative in this case, but find the reasoning in State v. Fields, 315 N.C. 191, 337 S.E.2d 518 (1985), to be more appropriate. In Fields, our Supreme Court considered whether a particular occupied outbuilding fell within the curtilage of a dwelling. The Court wrote: “It is well to remember that the law of burglary is to protect people, not property.” Applying that reasoning to the case at bar, we distinguish this case from Bost and find that, under N.C. Gen. Stat. § 14-51, an occupied travel trailer can satisfy the occupied dwelling element of first degree burglary.
In the case at bar, the fact that Mr. Ray was asleep in the travel trailer, having made it his living quarters for the time he was working at the farm is the determinative factor in considering whether the trailer qualifies as a dwelling under N.C. Gen. Stat. *695§ 14-51. In the case of burglary, it would be absurd to base a determination on whether a burglary has taken place upon whether the trailer’s weight rested on blocks or on tires. In the burglary context, it seems far more rational to consider whether or not the victim has made that trailer an area of repose, one which he can reasonably expect to be safe from criminal intrusion.
No error.
Judges GREENE and WYNN concur.